Citation Nr: 1205532	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-27 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connecting for a left wrist disability.

2.  Entitlement to service connection for a neck/upper back disability.

3.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran had active service from July 1997 to July 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas. 

The Veteran testified before the undersigned Veterans' Law Judge at a Travel Board hearing held in July 2011.  A transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010). 

The Veteran contends that he currently has left wrist, neck/upper back, and left shoulder disabilities that are etiologically related to service.  Service treatment records show that in March 2000, he sustained a left shoulder strain while helping to lift a boiler.  He was placed on an upper body profile following his injury due to his complaints of pain in his left shoulder and hand.  

The Veteran has reported that his left wrist, neck/upper back, and left shoulder symptoms have persisted since the March 2000 service injury, albeit on an intermittent basis.  His statements as to the continuity of his symptoms are credible and competent and his testimony suggests a possible nexus between the in-service injury and his current disabilities.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The post-service VA medical records reflect treatment for complaints of pain in his left wrist, neck/upper back, and left shoulder.  The records also show current diagnoses attributed to the Veteran's complaints, including triangular fibrocartilage complex in the left wrist (a TCC tear); probable tendonitis; cervical radiculopathy; and left shoulder impingement and myofascial pain syndrome.

To date, the Veteran has not been provided with a VA medical examination assessing the etiology of his current neck/upper back and left shoulder disabilities.  VA is obliged to provide a medical examination and/or get a medical opinion when the record contains competent evidence that the claimant has a current disability; the record indicates that the disability, or signs and symptoms of disability, may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board finds the claim must be remanded to afford the Veteran a VA examination. 

The Veteran was afforded a VA examination to evaluate his claimed left wrist disability in March 2010; however, the Board finds that a new VA examination is necessary as the VA opinion and supporting rationale are inadequate.  The examiner's rationale for finding that the Veteran's current left wrist cartilage tear was not related to service was that there was no evidence of a left wrist issue within one year of service discharge.  The examiner also pointed out that there was no objective evidence of a left wrist complaint until November 2004.  The examiner's rationale reflects no consideration of the Veteran's competent lay statement of a continuity of symptoms since service on an intermittent basis.  An examiner must take into account a Veteran's reports of injuries and symptoms.  See generally, Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board notes further that the examiner provided absolutely no clinical analysis to support her findings.  When VA undertakes to examine a veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  For these reasons, and because the Board is remanding the claim for additional development, a new VA examination and opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding treatment records related to his claims, including chiropractic treatment.  Thereafter, the RO should request that the Veteran provide, or authorize VA to obtain, these records.  Request all relevant VA medical records from June 2010 to the present.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself, as well as from individuals who have first-hand knowledge of the onset of his left wrist, neck/upper back, and left shoulder symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed disorders.  The claims folder must be provided for the examiner's review in conjunction with the examination and that review should be indicated in the examination report.  The examiner is requested to review all pertinent records in the claims file.  

The examiner is asked to identify all current left wrist, neck/upper back, and left shoulder disorders (to include any joint, muscle, and nerve conditions as referenced above and as noted in the record).  

The examiner should also advance an opinion as to whether it is at least as likely as not (i.e. at least a 50 percent probability or greater) that current left wrist, neck/upper back, and left shoulder disorders identified on examination had their onset during active service; or, are causally related to the Veteran's service, including the March 2000 injury; or, whether arthritis is found in any of these joints within one year of the Veteran's service discharge.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  In doing so, the examiner is advised that the Veteran has provided competent and credible testimony concerning the onset of his left wrist, neck/upper back, and left shoulder disorders, and has also reported his problems have continued since service discharge.  The opinion must take his reports into account.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.  If the VA examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, this should be indicated in the report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  Then, readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


